718 S.E.2d 145 (2011)
GAINES AND COMPANY, INC.
v.
WENDELL FALLS RESIDENTIAL, LLC, Wake County, a Subdivision of the State of North Carolina, and Wake County Board of Education.
No. 317P11.
Supreme Court of North Carolina.
August 25, 2011.
Louis E. Wooten, III, Raleigh, for Gaines and Company, Inc.
Scott W. Warren, County Attorney, for Wake County.
E.D. Gaskins, Jr., Raleigh, for Gaines and Company, Inc.

ORDER
Upon consideration of the petition filed on the 26th of July 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."